MEMORANDUM **
The motion to proceed in forma pauperis is granted.
*507Benito Perez Lopez and Maria Remedios Rodriguez petition for review of a Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen as untimely and number-barred.
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioners’ motion to reopen because it was Benito Perez Lopez’s second motion to reopen, and was untimely as to Maria Remedios Rodriguez. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002).
Accordingly, respondent’s unopposed motion for summary disposition is granted in part because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982).
To the extent petitioners challenge the BIA’s decision not to exercise its discretionary authority to reopen sua sponte, this court lacks jurisdiction to consider that claim. See Ekimian v. INS, 303 F.3d 1153, 1158-59 (9th Cir.2002). Accordingly, the petition for review is dismissed in part.
Ml other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.